Upon this appeal it must be assumed that the plaintiff was the lowest responsible bidder for lighting the street lamps of Long Island City, and that it tendered and was ready to give adequate security for the performance on its part of the contract, that these things were well known to the defendants, but they nevertheless awarded the contract to another party, and, therefore, the plaintiff failed to receive profits which would have accrued had its bid been accepted. But, notwithstanding this apparent vantage ground of the plaintiff, we are of opinion that it has established no exception to the well-settled rule of law that no public officer is responsible in a civil suit for a judicial determination, however erroneous or wrong it may be, or however malicious even the motive which produced it. The principle upon which the rule rests was applied by the late Supreme Court in the case of Weaver v. Devendorf (3 Denio, 117), and sustained by a great array of authorities, to which many later ones might be added, but none to the contrary. It is not denied that the law is well stated in that case, but the learned counsel for the appellant *Page 560 
denies its application to the facts before us. He is led to this by the assumption that the duty of the defendants was ministerial only and not judicial. The Supreme Court has put its decision upon a contrary holding. What ministerial act required by law have the defendants failed to perform? The service, for which the plaintiff competed, involved more than $100, and, therefore, by statute (Laws of 1871, chap. 461, § 29), was required to be provided for by contract founded on sealed bids or proposals made in compliance with public notice, and awarded "to the lowest responsible bidder giving adequate security."
It appears by the complaint that the notice required by statute was given, and in addition to the proposal sent in by the plaintiff, others were submitted by different parties for lighting the whole or different parts of the city with kerosene, gasoline, or gas, and for varying times, one, two, or three years. It was the duty of the defendants to choose between these illuminating substances; to determine the responsibility of the bidders, the sufficiency of the security offered, the greater or less economy and desirableness of the several means of lighting, and this could only be done after comparing the bids and the advantages of the methods proposed. As to all these things there must first be investigation and inquiry, then discretion, and afterward determination or judgment. Then comes the only ministerial duty, that of delivering or executing the contract. In this case it follows the determination, and it is of that the plaintiff complains.
We agree with the General Term that a cause of action is not made out. If the defendants had found and decided, after such process of investigation and comparison as they thought necessary to make, that the plaintiff was in fact the bidder who answered the call of the statute, and after that determination, had refused to enter into the contract, a case would have been presented over which a court, even in favor of a private suitor, might perhaps have cognizance. The question is not before us. But here the plaintiff goes no farther than to say that the defendants, knowing it was the lowest bidder and *Page 561 
ready to comply with the statutory conditions, refused "to award" the contract to it — that is, to adjudge in its favor. The argument of the plaintiff comes to this: If the defendants had judged or determined correctly, or even honestly according to their knowledge, the contract would have been awarded to it. But as in coming to any conclusion, even ascertaining whether the plaintiff was the lowest bidder, they must act in a quasi
judicial capacity, their conduct comes within the general rule of irresponsibility to which I have adverted. Moreover the statute merely provides a scheme for the prudent administration of the affairs of the city, and has imposed a duty upon the defendants to carry it out. This duty appears, from the plaintiff's showing, to have been violated. But the duty is a public duty to the city or people at large, not to the plaintiff or for the benefit of individuals, or the promotion of any private interest, nor has the statute given to the plaintiff or any person an action for its violation. People, ex rel. Francis, v. Common Council ofTroy (78 N.Y. 33; 34 Am. Rep. 500), while it denied the relief sought by the plaintiff, suggested no exception to the general rule. The other cases cited by the appellant from Adsit v.Brady (4 Hill, 630), to Robinson v. Chamberlain (34 N.Y. 389), were all cases where, by the act or the omission of duties with the performance of which the defendant was charged, an injury had happened to the plaintiff as from defective lock-gates (Robinson v. Chamberlain), or a sunken canal boat (Adsit v.Brady), or an unsafe building. In these cases the act of the party sued caused injury to the person or estate of the plaintiff, and so was brought under the general rule which renders liable in damages a public officer who, by acting or omitting to act according to his duty, causes direct and not merely consequential injury to an individual. Nothing of that kind has happened here.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 562